Citation Nr: 0807875	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-28 341	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of establishing eligibility for 
Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The veteran served on active duty from February1944 to April 
1947 and from December 1951 to February 1969.  He died in 
April 2005.  The appellant is the veteran's former spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 2008, the appellant appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.  In the transcript, the appellant's 
first name was inaccurately transcribed as [redacted].  The 
appellant first name is [redacted]. 


FINDINGS OF FACT

1. The veteran and the appellant were married in May 1943, 
and they were legally divorced under the laws of the State of 
Texas on November [redacted], 1995.   

2. The veteran died in November 2004.  


CONCLUSION OF LAW

As the appellant was not the veteran's spouse at the time of 
his death, the appellant is not entitled to recognition as 
the veteran's surviving spouse for the purpose of 
establishing eligibility to VA death benefits.  38 U.S.C.A. 
§§ 101, 1310, 1541 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.1, 3.50, 3.206 (2007). 
 
Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

In this case, the facts are not in dispute.  The appellant 
and the veteran were divorced in 1995, and the veteran died 
in 2004.  As there is no indication of additional evidence 
that could substantiate the claim, as the appellant has had 
an opportunity to produce additional evidence, as she has not 
come forward with any additional evidence, and as there is no 
reasonable possibility that further notice or assistance 
would not aid in substantiating the claim compliance with the 
VCAA is not required  Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Basis

A copy of a marriage certificate shows that the veteran and 
the appellant were married on May [redacted], 1943.  

A copy of a divorce decree shows that the veteran and the 
appellant were divorced under the laws of the State of Texas 
on November [redacted], 1995.

The veteran death certificate shows that he died on November 
[redacted], 2004.  



In February 2008, the appellant testified that she and the 
veteran were married more than 50 years, that she divorced 
him because they were not living together and the veteran 
would not support her, and that as part of the divorce 
settlement she received a portion of the veteran's military 
retirement pay.  She also stated that although she was 
divorced from the veteran she helped take care of him during 
his final illness. 

Laws and Regulations

Under the governing laws of VA, certain death benefits, 
including death pension, death compensation, or dependency 
and indemnity compensation, may be payable to a veteran's 
surviving spouse.  38 U.S.C.A. §§ 1310, 1541.

The term "surviving spouse" is defined as a person of the 
opposite sex, who was a husband or wife, who was the spouse 
of the veteran at the time of the veteran's death, and who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death, except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse. 38 U.S.C.A. 
§ 101(31); 38 C.F.R. § 3.50.

A wife is a person whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j). 38 C.F.R. § 3.50(a).  For 
VA purposes, a marriage means a marriage valid under the law 
of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 3.1(j).  

The validity of a divorce decree, regular on its face, will 
be questioned by VA only when such validity is put in issue 
by a party thereto. 38 C.F.R. § 3.206.



Analysis

The evidentiary record shows that the veteran and the 
appellant were married in May 1943 and divorced in November 
1995 under the laws of the State of Texas.  The veteran died 
in November 2004.  

The appellant does not dispute the validity of the divorce 
decree.  Instead, she argues that she helped take care of the 
veteran during his final illness.  

The record clearly shows that at the time of the veteran's 
death in November 2004, the appellant was divorced from the 
veteran.  For this reason, the law does not recognize the 
appellant as the veteran's surviving spouse. 

To the extent that the appellant's testimony about the 
grounds for the divorce is offered to show that she was 
without fault, the provision, pertaining to fault in 
38 C.F.R. § 3.50, applies only when the veteran and the 
spouse were separated, it does not apply when a veteran and 
spouse have divorced, as in this case.

As for the appellant's testimony that she helped take care of 
the veteran during his final illness, she does not argue and 
the record does not suggest that this was an attempt at an 
informal or common law marriage, which is recognized by the 
State of Texas.  Tex. Fam. Code. Ann. § 2.401(a)(2).  

For the above reasons, once the veteran and the appellant 
were divorced, the law does not recognize the appellant as a 
surviving spouse of the veteran for the purpose of 
establishing eligibility for VA benefits.  As the law and not 
the evidence of record is dispositive, the claim must be 
denied because of the lack of legal entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  




ORDER

The appellant is not entitled to recognition as the veteran's 
surviving spouse for the purpose of establishing eligibility 
for Department of Veterans Affairs (VA) death benefits.


____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


